FILED DATE: 10/19/2020 11:29 AM 2020L011144

a1OT!

Case: 1:20-cv-09283 Document #: 1-1 Filed: 11/25/20 Page 1 of 8 PagelD #:4

 

2120 — Served
2220 — Not Served 2221 — Not Served
2320 — Served By Mail 2321 — Served By Mail
2420 — Served by Publication 2421 — Served By Publication
SUMMONS ALIAS — SUMMONS (8/01/018) CCG 0001 A
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION
ROSE MOSS,

Please Serve2020L011144

Erosion and Sediment Services, LLC
c/o Rexford Polovitch or Registered Agent
7037 Grand Blvd
Hobart, IN 46342

Plaintiff,
V.
SCOTT SHELTON, individually and as agent of

SILTWORM INC., and EROSION
AND SEDIMENT SERVICES, LLC.,

Nee ee OO Ss “a”

Defendants.

hi ell WY 22 190 oe

Ld3d 4dIYSHS 01

SUMMONS

To each Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
attached, or otherwise file your appearance, and pay the required fee within thirty (30) days after service of this
Summons, not counting the day of service. To file your answer or appearance you need access to the internet. Please
visit www.cookcountyclerkofcourt.org to initiate this process. Kiosks with internet access are available at the Office of the
Clerk of this Court at the Richard J. Daley Center, 50 W. Washington, Room 801, Chicago, Illinois 60602 and all other

Clerk’s Office locations.
IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE RELIEF REQUESTED IN THE
COMPLAINT.

To the officer:
This Summons must be returned by the officer or other person to whom it was given for service, with

endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be
returned so endorsed. This Summons may not be served later than 30 days after its date.

 

BRUSTIN & LUNDBLAD, LTD. WITNESS, ,

10 N. Dearborn Street, 7" Floor 10/19/2020 11:29 AM DOROTHY BROWN
Chicago, Illinois 60602
(312) 263-1250
Attorney No.: 21626

 

  

Date of service: S}

ae - SS

(To be inserted by officer on copydeft dag ndant or other person)
j . . . . . a ~
Service by Facsimile Transmission will be accepted at: wef OuNT

 

(Area Code) (Facsimile Telephone Number)

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FILED DATE: 10/19/2020 11:29 AM 2020L011144

Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 2 of 8 PageID #:5

. 12-Person Jury
Civil Action Cover Sheet - Case Initiation (05/27/16) CCL 0520

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ROSE MOSS

2020L011144

 

SCOTT SHELTON, individually and as agent of SILTWORM INC and EROSION AND SEDIMENT SERVICES LLS No.

 

CIVIL ACTION COVER SHEET - CASE INITIATION

A Civil Action Cover Sheet - Case Initiation shall be filed with the
complaint in all civil actions. The information contained herein
is for administrative purposes only and cannot be introduced into

DOROTHY BROWN

evidence. Please check the box in front of the appropriate case
type which best characterizes your action. Only one (1) case type CIRCUIT CLERK

FILED
10/19/2020 11:29 AM

 

 

 

may be checked with this cover sheet. COOK COUNTY, IL
Jury Demand Yes UNo
10820774
PERSONAL INJURY/WRONGFUL DEATH
CASE TYPES: (FILE STAMP)
wn Mow vec . COMMERCIAL LITIGATION
edical Malpractice CASE TYPES:
QO 047 Asbestos
1002 Breach of Contract
0 048 Dram Shop . .
Sa 1070 Professional Malpractice
QO 049 Product Liability .
. oo (other than legal or medical)
Q1051 Construction Injuries
: . (1071 Fraud (other than legal or medical)
(including Structural Work Act, Road
. Lo . 1072 Consumer Fraud
Construction Injuries Act and negligence) 01073 Breach of W
052 Railroad/FELA ee
a QO 074 Statutory Action
QO) 053. Pediatric Lead Exposure (Please specify below.**)
QO 061 Other Personal Injury/Wrongful Death P Stee
. 01075 Other Commercial Litigation
OQ 063 Intentional Tort (Please specify below.**)
1064 Miscellaneous Statutory Action 0076 Revilintn, » Dischar e
(Please Specify Below**) Y 8
1065 Premises Liability oe OTHER ACTIONS
01078 Fen-phen/Redux Litigation et
uy: CASE TYPES:
01199 Silicone Implant
QO) 062 Property Damage
TAX & MISCELLANEOUS REMEDIES 01.066 Legal Malpractice
CASE TYPES: QO 077 Libel/Slander

OQ) 079 Petition for Qualified Orders
QO) 084 Petition to Issue Subpoena
Q1 100 Petition for Discovery

1 007 Confessions of Judgment
QO) 008 Replevin
Q)009 Tax

4K

 

(1015 Condemnation
O017 Detinue

 

0 029 Unemployment Compensation
QO 031 Foreign Transcript

OQ 036 Administrative Review Action
Q) 085 Petition to Register Foreign Judgment Secondary Email; Secretary@mablawltd.com

Q099 All Other Extraordinary Remedies

Primary Email: bsmith@mablawltd.com

Tertiary Email:

 

By: Brent A. Smith
(Attorney) (Pro Se)

Pro Se Only: QI have read and agree to the terms of the Clerks Office Electronic Notice Policy and choose to opt in to electronic notice
form the Clerk’s Office for this case at this email address:

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

Page 1 of 1
Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 3 of 8 PageID #:6

FILED
10/19/2020 11:29 AM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

COUNTY DEPARTMENT, LAW DIVISION

=

wt

= ROSE MOSS, )
2 )
S )
= Plaintiff, )
g )
= Vv. ) Court No.: 20201011144
5 )
3 SCOTT SHELTON, individually and as agent of )
S SILTWORM INC., and EROSION )
wi AND SEDIMENT SERVICES, LLC., )
6 )
a Defendants. )

COMPLAINT AT LAW

NOW COMES the Plaintiff, ROSE MOSS, by and through her attorneys, BRUSTIN &
LUNDBLAD, LTD., and complaining of the Defendants, SCOTT SHELTON, individually and

as agent of SILTWORM INC., and EROSION AND SEDIMENT SERVICES, LLC., states as

follows:

COUNT I- SCOTT SHELTON

 

1, On or about September 23, 2019, Plaintiff, ROSE MOSS, was a passenger in an
automobile that was stopped in an eastbound direction on the Illinois 394 southbound exit ramp

to yield for traffic at or near its intersection with Lincoln Highway East in Bloom Township,

County of Cook and State of Illinois.

2. On or about September 23, 2019, Defendant, SCOTT SHELTON, was the driver

of a vehicle operated, maintained, owned and/or controlled by Defendants SILTWORM INC..

and/or EROSION AND SEDIMENT SERVICES, LLC.

 
FILED Date.
ATE: 10/19/2029 11:29AM 2020L011144

Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 4 of 8 PagelID #:7

That on or about September 23, 2019, Defendant, SCOTT SHELTON, was

3.
operating said vehicle in an eastbound direction on the Illinois 394 southbound exit ramp at or

near its intersection with Lincoln Highway East in Bloom Township, County of Cook and State

of Illinois.
That on September 23, 2019, Defendant, SCOTT SHELTON, was the employee

4,
and/or agent of Defendants SILTWORM INC. and/or EROSION AND SEDIMENT SERVICES,

LLC, and was engaged in the business of SILTWORM INC., and/or EROSION AND

SEDIMENT SERVICES, LLC.

5. That it was the duty of the Defendant, SCOTT SHELTON, individually and as
employee and/or agent of Defendants SILTWORM INC., and/or EROSION AND SEDIMENT

SERVICES, LLC, to exercise due care while operating the abovementioned vehicle.

Notwithstanding the abovementioned duty Defendant, SCOTT SHELTON,

6.
individually and as employee and/or agent of Defendants SILTWORM INC., and/or EROSION

AND SEDIMENT SERVICES, LLC, committed one or more of the following acts of

negligence:

a) Drove his vehicle at a speed which was greater than reasonable and proper for

conditions in violation of 625 ILCS Section 5/11 — 601;

b) Failed to maintain a proper lookout for traffic conditions and vehicles ahead;
c) Followed vehicles ahead too closely in violation of 625 ILCS Section 5/11 —

710; or,
FILED DATE.
ATE: 10/19/2029 11:29AM 20201011144

Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 5 of 8 PageID #:8

d) Failed to stop his vehicle in time to avoid a collision.

That as a direct and proximate result of one or more of the aforesaid negligent

7.
acts and/or omissions, the vehicle operated by Defendant, SCOTT SHELTON, struck and

collided with the rear-end of the vehicle in which Plaintiff was a passenger.

That as a direct and proximate result of one or more the aforesaid careless and

8.
negligent acts and/or omissions of the Defendant, SCOTT SHELTON, the Plaintiff, ROSE

MOSS, then and there sustained severe and permanent injuries, was and will be hindered and
prevented from attending to her usual duties and affairs of life, and has lost or will lose, income

and earning capacity. Further, Plaintiff, ROSE MOSS, suffered great pain and anguish, both in

mind and bodies, and will, in the future, continue to suffer. Plaintiff, ROSE MOSS, further

expended and became liable for and will expend and become liable for additional sums of money

in the future for medical care and services to treat her injuries.

WHEREFORE, the Plaintiff, ROSE MOSS, by and through her attorneys, BRUSTIN &
LUNDBLAD, LTD., prays for judgment against the Defendant, SCOTT SHELTON individually
and as employee and agent of defendant SILTWORM INC., and/or EROSION AND

SEDIMENT SERVICES, LLC, in an amount in excess of Fifty Thousand Dollars ($50,000.00).
COUNT II — SILTWORM INC.

Plaintiff re-alleges paragraph 1-7 of Count I as if fully set forth herein.

8. That as a direct and proximate result of one or more the aforesaid careless and
negligent acts and/or omissions of the Defendant, SCOTT SHELTON, individually and as

employee and agent of defendant SILTWORM INC., the Plaintiff, ROSE MOSS, then and there
FILED DATE: 10/19/2020 11:29 AM 2020L011144

Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 6 of 8 PageID #:9

sustained severe and permanent injuries, was and will be hindered and prevented from attending
to her usual duties and affairs of life, and has lost or will lose, income and earning capacity.
Further, Plaintiff, ROSE MOSS, suffered great pain and anguish, both in mind and bodies, and
will, in the future, continue to suffer. Plaintiff, ROSE MOSS, further expended and became

liable for and will expend and become liable for additional sums of money in the future for

medical care and services to treat her injuries.

WHEREFORE, the Plaintiff, ROSE MOSS, by and through her attorneys, BRUSTIN &
LUNDBLAD, LTD., prays for judgment against the Defendant, SILT WORM INC., in an

amount in excess of Fifty Thousand Dollars ($50,000.00).

COUNT II —- EROSION AND SEDIMENT SERVICES LLC.
1. Plaintiff re-alleges paragraph 1-7 of Count I as if fully set forth herein.

8. That as a direct and proximate result of one or more the aforesaid careless and
negligent acts and/or omissions of the Defendant, SCOTT SHELTON, individually and as
employee and agent of Defendant, EROSION AND SEDIMENT SERVICES, LLC, the Plaintiff,
ROSE MOSS, then and there sustained severe and permanent injuries, was and will be hindered
and prevented from attending to her usual duties and affairs of life, and has lost or will lose,
income and earning capacity. Further, Plaintiff, ROSE MOSS, suffered great pain and anguish,
both in mind and bodies, and will, in the future, continue to suffer. Plaintiff, ROSE MOSS,

further expended and became liable for and will expend and become liable for additional sums of

money in the future for medical care and services to treat her injuries.

WHEREFORE, the Plaintiff, ROSE MOSS, by and through her attorneys, BRUSTIN &
FILED DATE: 10/19/2020 11:29 AM 2020L011144

Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 7 of 8 PagelD #:10

LUNDBLAD, LTD., prays for judgment against the Defendant, EROSION AND SEDIMENT

SERVICES, LLC, in an amount in excess of Fifty Thousand Dollars ($50,000.00).

Respectfully submitted,

BRUSTIN & LUNDBLAD, LTD.

By: /s/ Brent A. Smith
Brent A. Smith

Brent A. Smith
BRUSTIN & LUNDBLAD, LTD.
10 N. Dearborn Street, 7" Floor
Chicago, Illinois 60602
(312)263-1250
bsmith@mablawltd.com
Firm ID: 21626
Attorney for Plaintiff

 
FILED DATE: 10/19/2020 11:29 AM 2020L011144

—
Case: 1:20-cv-06993 Document #: 1-1 Filed: 11/25/20 Page 8 of 8 Pagel) fgp1

10/19/2020 11:29 AM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT LAW DIVISION

ROSE MOSS,

Plaintiff,
V. Court No: 2020L011144
SCOTT SHELTON, individually and as agent of

SILTWORM INC., and EROSION
AND SEDIMENT SERVICES, LLC.,

Defendants.

AFFIDAVIT PURSUANT TO ILLINOIS SUPREME COURT RULE 222(b)

1, Brent A. smith, one of the attorneys representing Plaintiff, hereby certify that, based on

his experience in handling personal injury clams, the total of money damages sought in this case
exceeds $50,000.00.

Respectfully submitted,
BRUSTIN & LUNDBLAD, LTD.

/s/ Brent A. Smith
Brent A. Smith

BRUSTIN & LUNDBLAD, LTD.
10 N. Dearborn Street, 7th Floor
Chicago, IL 60602

Atty No. 21626
bsmith@mablawltd.com

 
